Citation Nr: 1827029	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-40 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disease or injury (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from June 1971 through June 1974 and from October 1974 through October 1991. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska (hereinafter Agency of Original Jurisdiction (AOJ)).

In April 2016, the Veteran appeared and testified before the undersigned Veterans Law Judge, at a Travel Board hearing, held at the RO.  A transcript of this hearing has been reviewed and associated with the Veteran's electronic claims folder. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded in order to ensure that VA has adequately assisted the Veteran in the development of his claim for entitlement to an award of a TDIU. 

First, the Board notes that the Veteran has made numerous comments to his treatment providers about being in receipt of disability payments from the Social Security Administration.  See e.g. Lincoln VAMC Records, Psychiatric Note dated September 26, 2013.  Unfortunately, the records from the Veteran's SSA benefits, including his application, determination, and any records upon which the determination was made, are not yet of record.  As such, remand is required to obtain these records and associate them with the claims file.  See 38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c);  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

These records may be relevant to the Veteran's claim for entitlement to a TDIU.  A review of the current evidence of record indicates that the Veteran has provided conflicting statements for why he was terminated from his prior employer in May 2013.  The Board observes that the Veteran has told his treating clinicians that he was terminated from his employment due to interpersonal issues.  For example, during his June 2014 VAX psychological examination, the Veteran stated he was fired from his job for "workplace harassment," where he placed his flashlight to the neck of another employee who asked him how cold it was outside.  The Board observes that the Veteran is service-connected for post-traumatic stress disorder (PTSD) and his medical records document a history of difficulty interacting with others.

Elsewhere, the Veteran has reported an inability to work due to his non-service connected low back disability.  For example, during a VA examination of his low back in January 2013, the Veteran reported that his non-service connected back pain made him unable to re-certify for combat training at work and he expressed concern that he would lose his job due to this physical impairment.  The Veteran had made previous statements to private clinicians.  See e.g. Medical Records from Fallbrook Family Health Center.  Moreover, the Veteran testified that his award of Social Security disability benefits was due, in part, to his low back impairment.  In light of these conflicting allegations, the Board finds that the AOJ must obtain the Veteran's records from SSA, as they are relevant to his appeal. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).    

Second, the Board finds the AOJ must obtain the most recent records of the Veteran's VA medical treatment.  A review of the current record of evidence indicates that the Veteran's VA treatment records are dated up through October 2014.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C. §5103A(c)(2);  38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  Therefore, the AOJ should obtain the most recent copies of the Veteran's VA treatment records.  The Veteran should be contacted for any additional clarification as to dates and locations of treatment. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  The AOJ should obtain the Veteran's most recent treatment records from the Lincoln VAMC and associate them with the claims file. 

Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should then obtain any records from the Social Security Administration, to include any award of disability benefits and any underlying records used in reaching the determination.  

The AOJ should ensure that any and all administrative determinations made by SSA, including any examinations furnished by SSA, are requested.

All efforts to obtain the SSA records should be fully documented, and a negative response must be provided if records are not available.

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, the AOJ must then issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



